 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       ELIZABETH TAYLOR,                                          Case No. 2:18-CV-236-RSL
10
                             Plaintiff,                           ORDER GRANTING
11
                        v.                                        PLAINTIFF’S EX PARTE
12                                                                MOTION FOR LEAVE TO
       PREMIER PORTFOLIO GROUP, et al.,                           FILE FIRST AMENDED
13
                             Defendant.                           COMPLAINT
14
15          This matter comes before the Court on plaintiff’s “Ex Parte Motion for Leave to File First
16 Amended Complaint (“the Motion”). Dkt. #5. Plaintiff filed her initial Complaint on February
17 13, 2018. Dkt. #1. Plaintiff then filed an “Ex Parte Motion for Leave to Engage in Discovery
18 Prior to Rule 26(f) Conference,” Dkt. #3, which the Court granted on April 12, 2018. Dkt. #4.
19 Plaintiff was permitted to “issue subpoenas on the relevant internet service providers or website
20 hosts seeking information that would yield details about Premier [Portfolio Group]’s ownership,
21 the identities of the company’s owners and operators, and addresses for effecting service.” Id.
22
            Plaintiff accordingly served a subpoena on GoDaddy.com LLC, and has concluded that
23
     Michael Evans and his company, Asset, Consulting Experts LLC (“Asset”), are responsible for
24
     the actions that gave rise to plaintiff’s complaint. See Dkt. #5 at 1-2. Plaintiff requests leave to
25
     file a First Amended Complaint that names Mr. Evans and Asset as defendants.
26
            Under Federal Rule of Civil Procedure 15(a), a court should “freely give leave [to
27
     amend] when justice so requires.” Fed. R. Civ. P. 15(a). “District courts generally consider four
28
     ORDER GRANTING LEAVE TO FILE
     AMENDED COMPLAINT - 1
 1 factors in determining whether to deny a motion to amend: “bad faith, undue delay, prejudice to
 2 the opposing party, and the futility of amendment.”” In re Korean Air Lines Co., Ltd., 642 F.3d
 3 685, 701 (9th Cir. 2011) (quoting Kaplan v. Rose, 49 F.3d 1363, 1370 (9th Cir. 1994)).
 4
           The amendment is not futile. There being no evidence of undue delay, bad faith, or
 5
     prejudice, the motion to amend is hereby GRANTED. The Clerk of Court is directed to file the
 6
     proposed First Amended Complaint that was filed as Exhibit A to the Motion. Dkt. #5-1.
 7
 8
 9         DATED this 4th day of December, 2018.
10
11
12
                                                    A
                                                    Robert S. Lasnik
13                                                  United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING LEAVE TO FILE
     AMENDED COMPLAINT - 2
